Mr. Chief Justice Greene
delivered the opinion of the court.
Jurisdiction cannot be acquired by presumption. There is nothing in this record to certify us whether the notice of appeal was given in open court or at chambers. If at chambers, there should have been either the notice provided by section 2140 of the Code, or the actual presence of, or waiver of notice by, the opposite party. Nothing of the kind appears in the transcript, and the motion to dismiss the appeal must, therefore, be granted.
Turner, J., and Langford, J., concurred.